The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-43 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tu et al. (WO2009052390) and Skerra et al. (WO03/029462A1).
Instant claim 1 recites the following:

    PNG
    media_image1.png
    355
    799
    media_image1.png
    Greyscale

Tu et al. (WO2009052390) discloses SEQ ID NO: 44 encoding hNGAL.  However, Tu et al. does not specifically suggest the design of mutants by means of mutagenesis at amino acid positions 94 to 106 of hNGAL.
However, Skerra et al. (WO03/029462A1), which provides motivation for modifying hNGAL at amino acid sequence positions 94 to 106, see the following passage from page 46:

    PNG
    media_image2.png
    340
    596
    media_image2.png
    Greyscale

Skerra et al. also teaches that in a preferred embodiment the hNGAL sequence is modified at positions Cys87, and Glu(28)[Wingdings font/0xE0]His, and Thr(145)[Wingdings font/0xE0]Ala, see page 9, 2nd ¶. 
Skerra teach wherein the fusion protein comprises a mutein of hNGAL, conjugated to a label, such as an organic molecule, and enzyme label, a protein, and etc. (See page 47).
According to Skerra et al. muteins of hNGAL can be obtained, and enriched from a plurality of muteins, wherein said muteins have detectable binding affinity for a given target.  Thus, it would have been obvious to the ordinary skilled artisan to have modified the sequence of hNGAL described in Tu et al. with the teachings of Skerra et al. in the design of a mutein having affinity for a given non-natural target.  The particular non-natural target would be a matter of design choice, and the particular residues that are modified would have been identified by routine experimentation based upon the locations of “mutable” residues located in the four loops in the 3-D structure of hNGAL as described in the prior art above.
All other parameters set forth in the claims, e.g. fusion partner, conjugated compound that extends serum life of the mutein, and the particular conjugates recited in the claims, these differences do not appear to be techniques known in the art, see pages 46-48 of the disclosure of Skerra et al. Therefore, it would have been obvious for the person of ordinary skill in the art following the teachings of Skerra et al. to design muteins of hNGAL according to the present invention as ligand or target binding proteins used in the fields of biotechnology, medicine, bio-analytics, and life sciences in general, see page 2, 1st ¶ of Skerra et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10618941.
The issued claims 1-20 are almost identical in scope with the pending claims 21-43.  The pending claims differ only to the extent that instant clam 21 does not recite “wherein the mutein has at least 80% sequence identity to the linear polypeptide sequence of mature hNGAL.” See the underlined text of the issued claim, the underlined text is not found in pending claim 21:
A human neutrophil gelatinase-associated lipocalin (hNGAL) mutein, comprising a mutated amino acid residue at one or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 96, 100, and 106 of mature hNGAL (SEQ ID NO: 44) and at nine or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134 of mature hNGAL (SEQ ID NO: 44), wherein the mutein has at least 80% sequence identity to the linear polypeptide sequence of mature hNGAL (SEQ ID NO: 44), and wherein the mutein demonstrates binding with detectable affinity to a target which is a non-natural ligand in that it does not bind to the mature hNGAL (SEQ ID NO: 44) with detectable affinity under physiological conditions.
The instant claims are broader in scope that the issued claims to the extent that the instant claims are not limited to only those muteins that has at least 80% sequence identity to the linear polypeptide sequence of mature hNGAL.  Therefore, the instant claims represent a species of the broader claims of the instant application.  The issued claims, which represent a narrower range of muteins of hNGAL, anticipate the scope of the pending claims.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9549968 B2.
Instant claim 21 recites: A human neutrophil gelatinase-associated lipocalin (hNGAL) mutein, comprising a mutated amino acid residue at one or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 96, 100, and 106 of mature hNGAL (SEQ ID NO:44) and at nine or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134 of mature hNGAL (SEQ ID NO:44), and wherein the mutein demonstrates binding with detectable affinity to a target which is a non-natural ligand in that it does not bind to the mature hNGAL (SEQ ID NO: 44) with detectable affinity under physiological conditions.
Issued claim 1 recites muteins of hNGAL of SEQ ID NO: 44 having mutated
amino acids at positions 96, 100, and 106, and further comprising at least three amino acid
replacements that are described as follows:

    PNG
    media_image3.png
    181
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    269
    540
    media_image4.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each
other because the scope of the muteins derived from hNGAL (SEQ ID NO: 44) recited in the instant claims comprising nine or more mutated amino acid sequence positions are clearly anticipated by the scope of muteins of hNGAL (SEQ ID NO: 44) recited in the issued claim set which comprise 18, 19, or 20 mutated amino acids.
Instant claims 22-23, recite wherein the mutated amino acid residue at one or more amino acids at positions selected from the group consisting of 96, 100, and 106 of mature hNGAL (SEQ ID NO:44), comprises a mutated amino acid residue at two or more amino acid positions, or at each of the amino acid sequence positions.  Issued claim 2 reads on these limitations.
Instant claims 24-26 recite specific amino acid replacements.  These limitations are recited in issued claims 1, 9, and 13.
The limitations recited in instant claims 27-43 are recited in issued claims 4-37.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,051,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims represent a species of the claimed invention.
Instant claim 21, and those dependent therefrom, recite a broad genus of lipocalin muteins that have the generic structure of the following: A human neutrophil gelatinase-associated lipocalin (hNGAL) mutein, comprising a mutated amino acid residue at one or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 96, 100, and 106 of mature hNGAL (SEQ ID NO:44) and at nine or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134 of mature hNGAL (SEQ ID NO:44), and wherein the mutein demonstrates binding with detectable affinity to a target which is a non-natural ligand in that it does not bind to the mature hNGAL (SEQ ID NO: 44) with detectable affinity under physiological conditions.
Issued claim 1, clearly falls within the scope of the instant claims, thereby anticipating the claimed invention.  Issued claim 1 recites a lipocalin mutein that comprises a mutated mature hNGAL sequence, wherein the sequence comprises a substitution at one or more amino acids consisting of amino acid positions 96, 100, and/or 106, and nine or more amino acid substitutions at positions 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134.  See claim 1 of the issued US Patent 9,051,382:

    PNG
    media_image5.png
    339
    354
    media_image5.png
    Greyscale
  
Although the instant claims do not recite wherein the non-natural ligand is hepcidin, absent evidence to the contrary, since the overall structure of the claimed lipocalin mutein clearly falls within the scope of hNGAL muteins according to the present invention, the issued claims clearly anticipates the scope of the instantly claimed invention.
All other limitations recited in instant claims 22-32 are recited in issued claims 1-13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
Instant claim 21 recites: A human neutrophil gelatinase-associated lipocalin (hNGAL) mutein, comprising a mutated amino acid residue at one or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 96, 100, and 106 of mature hNGAL (SEQ ID NO: 44) and at nine or more amino acid sequence positions selected from the group consisting of amino acid sequence positions 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134 of mature hNGAL (SEQ ID NO: 44), and wherein the mutein demonstrates binding with detectable affinity to a target which is a non-natural ligand in that it does not bind to the mature hNGAL (SEQ ID NO: 44) with detectable affinity under physiological conditions.
The scope of the hNGAL muteins of the instant claims is problematic, since the final structure of the claimed invention is unknown, and has to be determined experimentally.  Without knowledge of the structure of the target non-natural ligand, and knowledge of the particular amino acid residues of the target that would interact with the hNGAL mutein, the ordinary skilled artisan would not be able to predict the structures of the claimed hNGAL muteins which possess altered binding relative to the mature hNGAL (SEQ ID NO:44).
 In order to identify the final structure of the claimed lipocalin mutein, the skilled artisan would be required to undergo de novo experimentation to identify the structure of the claimed invention every time a new non-natural ligand is considered.  Although, the claims and the specification as filed provides guidance with respect to which amino acids would be used for interacting with a target non-natural ligand, apart from de novo experimentation, the ordinary skilled artisan would not be able to predict the structure of the amino acid replacements at each amino acid position consisting of one or more amino acid positions selected from 96, 100, and/or 106, and nine or more amino acid substitutions at positions selected from 36, 40, 41, 49, 52, 68, 70, 72, 73, 77, 79, 81, 103, 125, 127, 132, and 134, should be made in order to produce the asserted “binding with detectable affinity to a target” with respect to the mature hNGAL of SEQ ID NO: 44.
Neither the specification as filed, nor the claims provide any description with respect to a particular amino acid sequence structure associated with a non-natural ligand, such that the ordinary skilled artisan would be able to immediately envision the structure of the claimed hNGAL mutein possessing the asserted function of having altered binding for said non-natural ligand with respect to mature hNGAL.
Weighing all the factors, the breadth of the claims reading on compounds yet to be discovered, the lack of correlation between structure and function of the compounds, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of hNGAL muteins having altered binding with respect to mature hNGAL according to the presently claimed invention.
At best, the specification as filed simply indicates that one should run tests on a wide spectrum of non-natural ligands in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of hNGAL muteins to describe the claimed genus, nor does it provide a description of structural features that are common to the compounds. In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed hNGAL muteins via experimentation.
The written description requirement is not satisfied.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633